IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 96-40356
                         Summary Calendar
                        __________________

UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

WILLIE LELAND McQUEEN, also known as
Will, and ORLANDO TYRE AUSTIN, also
known as Lance,

                                       Defendants-Appellants.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 4:95-CR-33-2
                        - - - - - - - - - -
                          October 23, 1996
Before HIGGINBOTHAM, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Codefendants-appellants Willie Leland McQueen and Orlando

Tyre Austin appeal their convictions and sentences for collection

of extension of credit by extortionate means, possession of

cocaine base with intent to distribute, and conspiracy to possess

cocaine base with intent to distribute, in violation of 18 U.S.C.

§ 894 and 21 U.S.C. §§ 841(a)(1) and 846.    We have reviewed the

arguments and the record and find no reversible error as to



     * Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 96-40356
                                  -2-

McQueen’s claim that the evidence was insufficient to support his

conspiracy conviction.     See United States v. Bermea, 30 F.3d
1539, 1551 (5th Cir. 1994), cert. denied, 115 S. Ct. 1113 (1995);

United States v. El-Zoubi, 993 F.2d 442, 445 (5th Cir. 1993).

The district court did not clearly err in imposing a Sentencing

Guidelines enhancement based on a finding that the appellants had

“abducted” one of their victims in committing the collection-of-

credit offenses.     See United States v. Dumpson, No. 95-50106,

slip op. at 10 (5th Cir. Oct. 19, 1995) (unpublished); U.S.S.G.

§ 2E2.1(b)(3)(A).    The district court also did not clearly err in

finding that Austin was a “leader” in the offense and that

McQueen was a “manager.”     See United States v. Musquiz, 45 F.3d
927, 932-33 (5th Cir.), cert. denied, 116 S. Ct. 54 (1995);

U.S.S.G. § 3B1.1(a), (b).    Austin’s contention that the district

court violated Fed. R. Crim. P. 32 in adopting factual statements

in his presentence report is meritless.     See United States v.

Whitlow, 979 F.2d 1008, 1011 (5th Cir. 1992).    McQueen’s argument

that the district court issued a jury instruction on the

collection-of-credit offense that was at variance with, or

constructively amended, the superseding indictment is also

without merit.     See United States v. Haymes, 610 F.2d 309, 310-11

(5th Cir. 1980).

     Austin’s pro se motion to relieve his appointed appellate

counsel of his duties is DENIED.

     AFFIRMED.
No. 96-40356
     -3-